DISSENTING OPINION OF
PERRY, J.
The majority opinions proceed upon the theory that the specifications and the tenders contemplate that the so-called “unit bid” or “unit price” must with reference to every item of work bid on, such as “excavating” and “crowning roadway,” *698necessarily be at tbe same rate as would result from dividing tbe gross sum bid for each item by the estimated quantity of work or material set forth in the schedule. I do not so understand the specifications and the tenders. As I construe those documents the sole purpose of the “unit bid” is to state an agreed price at which any increase or reduction in the work, which may be ordered by the superintendent under the power expressly reserved to him, is to be paid or allowed for. There is no requirement, express or inferential, that any such increase or reduction is to be compensated at the same rate bid for the work described in the plans and specifications. A bidder after thoroughly familiarizing himself with the physical conditions along and adjacent to the line of the proposed roadways and storm drains, the amount of funds available and of the appropriation and the other circumstances surrounding the making of the improvements might well feel reasonably confident that only insignificant additions at most could be prescribed by the superintendent and that practically no reductions would he ordered and might therefore deem it safe and advisable to name in the “unit bid” column a lower rate than that offered for the main work. Again, the superintendent makes it extremely clear in the specifications that the quantities mentioned in the first column are approximate only and that bidders must visit the localities involved, make their own measurements and assume all the risks as to quantities of material and labor required. A bidder finding on the ground larger cuts or fills than are disclosed by the plans and specifications would naturally name in the last column higher sums than would seem to be justified by the estimated quantities named by the superintendent in the schedule and the rates named in the “unit bid” column for the purpose of increases or reductions.
Under this construction of the specifications and the tenders there is no uncertainty in the complainants’ tender and the award of the contract to the Construction Company was unauthorized and should be set aside.